DETAILED ACTION
This office action is in response to applicant’s filing dated October 28, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-12, 23-26, and 42-45 is/are pending in the instant application.  Acknowledgement is made of Applicant's amendments filed July 9, 2021.   Claims 13-22, 27-41, and 46-59 were previously canceled. 

Election/Restrictions
Applicant’s election without traverse of (i) ketamine as the agent species, (ii) PMS as the menstrually related disorder species, and (iii) irritability as the menstrually related symptom in the reply filed on October 28, 2021 is acknowledged.
Claims 3-5 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 28, 2021.  
In order to accelerate prosecution, examination has been expanded to the following species: premenstrual dysphoric disorder (PMDD) and anxiety, because PMDD and anxiety were identified during the prior art search.
.

Priority
The present application is a 371 of PCT/US17/63836 filed on November 30, 2017, which claims benefit of US Provisional Application Nos 62/427,814 and 62/568,488 filed on November 30, 2016 and October 5, 2017, respectively.  The effective filing date of the instant application is November 30, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 29, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolfgang et al (WO 2007/137227 A1).
Regarding claims 1, 2, 6, 8, and 9, Wolfgang teaches a method for treating premenstrual dysphoric disorder or symptom thereof (claims 1 and 2); wherein the symptoms include irritability (claim 3), further comprising the administration of lloperidone or an active metabolite thereof in combination with an antidepressant (claim 5), wherein the antidepressant is an NMDA receptor antagonist (claim 6), wherein the antidepressant is the NMDA receptor antagonist ketamine (claim 7 and page 11, 4th paragraph).
Regarding the elected menstrually related disorder species, PMS, PMDD is a form of PMS as evidenced by Freeman (Psychoneuroendocrinology, 2003; 28(Suppl 3):25-37).  Freeman teaches premenstrual dysphoric disorder is a severe dysphoric form of PMS (abstract).  Thus, PMDD reads on PMS.


Claim(s) 1, 2, 6, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weg (US 2014/0057988 A1).
Regarding claims 1, 2, 6, 8, and 9, Weg teaches a method for treating the development of anxiety in a subject comprising administering an NMDA receptor antagonist (claim 1) wherein the NMDA receptor antagonist comprises ketamine (claim 2).  Weg further teaches "anxiety" refers to an emotional state of apprehension or other unease that is distressing or 
Regarding the elected menstrually related disorder species, PMS, PMDD is a form of PMS as evidenced by Freeman (Psychoneuroendocrinology, 2003; 28(Suppl 3):25-37).  Freeman teaches premenstrual dysphoric disorder is a severe dysphoric form of PMS (abstract).  Thus, PMDD reads on PMS.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfgang et al (WO 2007/137227 A1) in view of Freeman (Psychoneuroendocrinology, 2003; 28(Suppl 3):25-37) and Murrough et al (Am J Psychiatry, 2013; 170:1134-1142).  
Regarding claim 7, Wolfgang teaches all the limitations of claim 7 (see above 102 rejection), except wherein the symptom is refractory to treatment with antidepressants.  
However, Wolfgang does teach symptoms of the disorder include persistent sad, anxious, or empty mood; feelings of hopelessness; pessimism; feelings of guilt, worthlessness, or helplessness; loss of interest or pleasure in hobbies and activities that were once enjoyed (claim 3).  This reads on anxiety and depression.
Freeman teaches irritability, anxiety/tension, and depression are common mood symptoms of PMS (Table 1) and depressed mood, anxiety/tension, and irritability are among the symptoms required to diagnose PMDD (Table 3).  
Moreover, Murrough teaches ketamine has shown rapid antidepressant effects; patients with treatment-resistant major depression experiencing a major depressive episode were randomly assigned under double-blind conditions to receive a single intravenous infusion 
As such, since Wolfgang teaches a method for treating premenstrual dysphoric disorder or symptom thereof; wherein the symptoms include anxiety and depression comprising administering a combination with an antidepressant, wherein the antidepressant is ketamine; since Freeman teaches depressed mood, anxiety/tension, and irritability are among the symptoms required to diagnose PMDD; and since Murrough teaches treatment-resistant patients in a major-depressive episode showed a rapid antidepressant response to a single infusion of ketamine, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to treat anxiety/depression resistant to antidepressant treatment in a method of treating premenstrual dysphoric disorder or symptom thereof; wherein the symptoms include anxiety and depression comprising administering a combination comprising ketamine with an expectation of success, since the prior art establishes that anxiety/depression are common symptoms in PMDD and PMS and ketamine is useful for treating treatment resistant depression.
Taken together, all this would result in the practice of the method of claim 7 with a reasonable expectation of success.


Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weg (US 2014/0057988 A1).
Regarding claims 23 and 24, as set forth above, Weg teaches a method of treating premenstrual dysphoric syndrome wherein the symptom is anxiety.  Weg teaches all the limitations of claim 23 and 24, except wherein the treatment is initiated following the appearance of a menstrually related symptom or wherein the treatment is initiated just prior to the appearance of a menstrually related symptom.  Weg further teaches a method of treating, ameliorating or preventing the onset of anxiety in a subject comprises administering to such subject an NMDA receptor antagonist; the NMDA receptor antagonist may comprise ketamine and its pharmaceutically acceptable salts, and is administered as a premedication; instances of use in this manner include administration prior to an anxiety causing event (abstract).  It would have been prima facie obvious to treat premenstrual dysphoric syndrome wherein the symptom is anxiety to initiate treatment with ketamine just prior to the appearance of anxiety or following the appearance of anxiety, since Weg teaches ketamine is useful for treating anxiety that is a symptom of premenstrual dysphoric syndrome and ketamine is useful for treating, ameliorating or preventing the onset of anxiety.
Taken together, all this would result in the practice of the method of claims 23 an d24 with a reasonable expectation of success.




Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weg (US 2014/0057988 A1) in view of Freeman (Psychoneuroendocrinology, 2003; 28(Suppl 3):25-37) and Murrough et al (Am J Psychiatry, 2013; 170:1134-1142).  
Regarding claim 7, Weg teaches all the limitations of claim 7 (see above 102 rejection), except wherein the symptom is refractory to treatment with antidepressants.  However, Weg does teach anxiety may also occur comorbidly with other mental disorders, such as with mixed-anxiety depression, or may be a symptom of them, such as in premenstrual dysphoric syndrome.
Freeman teaches irritability, anxiety/tension, and depression are common mood symptoms of PMS (Table 1) and depressed mood, anxiety/tension, and irritability are among the symptoms required to diagnose PMDD (Table 3).  
Moreover, Murrough teaches ketamine has shown rapid antidepressant effects; patients with treatment-resistant major depression experiencing a major depressive episode were randomly assigned under double-blind conditions to receive a single intravenous infusion of ketamine or midazolam in a 2:1 ratio; the ketamine group had greater improvement in the MADRS score than the midazolam group 24 hours after treatment (abstract).
As such, since Weg teaches a method for treating premenstrual dysphoric disorder or symptom thereof; wherein the symptom is anxiety comprising administering ketamine; since Freeman teaches depressed mood, anxiety/tension, and irritability are among the symptoms required to diagnose PMDD; and since Murrough teaches treatment-resistant patients in a major-depressive episode showed a rapid antidepressant response to a single infusion of ketamine, it would have been prima facie obvious for a person of ordinary skill in the art before 
Taken together, all this would result in the practice of the method of claim 7 with a reasonable expectation of success.

 

Claims 25, 26, 43, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weg (US 2014/0057988 A1) in view of Erickson et al (US 2015/0196501 A1).
Regarding claim 43, as set forth above, Weg teaches a method of treating premenstrual dysphoric syndrome wherein the symptom is anxiety.  Weg does not explicitly teach the amount of ketamine of claims 43 and 44 or that the ketamine is pure S-ketamine.
However, Erickson teaches emerging evidence supports the use of ketamine for treatment of mood, anxiety, and expressive symptoms in children with bipolar disorder [0022], ketamine is compounded into a mucosal atomization device which delivers 20 mg of atomized ketamine per 0.1 cc spray; the subject will self-administer (or administer with the help of a caregiver) ketamine every four to seven days; on the first administration, 2 sprays are administered; on subsequent administration days, one spray will be added to the dosage, 
As such, since Weg teaches a method for treating premenstrual dysphoric disorder or symptom thereof; wherein the symptom is anxiety comprising administering ketamine; and since Erickson teaches ketamine is known in the art to treat mood, anxiety, and expressive symptoms, that doses of 30-120 mg are known to be safe to administer to children, and that  outcomes in Anxiety Depression and Mood Scale are measured as a treatment outcome at these doses,  it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to treat utilize the doses of ketamine taught by Erickson as a starting point for optimizing the amount of ketamine for use in a method of treating premenstrual dysphoric disorder or symptom thereof; wherein the symptom is anxiety with an expectation of success, since the prior art establishes that these doses are known to be safe to administer to children.  

with regard to claims 25 and 26, Erickson teaches a randomized double-blind, placebo-controlled parallel group pilot study of four ascending doses of intranasal ketamine with open-label extension [0085], all visits were at least 4 days apart, with maximum of 8+/-2 days between visits [0087], subjects are age ≥12 and <31 years old [0062], ketamine will be compounded into a mucosal atomization device which delivers 10 mg of atomized ketamine per 0.1 cc spray, in Phase 1, participants will self-administer 2 sprays at visit 1, 4 sprays at visit 2, 6 sprays at visit 3, and 8 sprays at visit 4, unless subject reaches treatment response, prior to Phase 2, all subjects will undergo a 2 week wash-out period, in Phase 2, all patients will receive active drug in ascending doses of 20 mg at week 1, 40 mg week 2, 60 mg week 3, 80 mg week 4, unless subject reaches treatment response [0088], and outcome measures include Anxiety Depression and Mood Scale [0092].  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to treat utilize the treatment regimen and doses of ketamine taught by Erickson as a starting point for optimizing the amount of ketamine for use in a method of treating premenstrual dysphoric disorder or symptom thereof; wherein the symptom is anxiety with an expectation of success, since the prior art establishes that these doses are known to be safe to administer to humans and to measure Anxiety Depression and Mood Scale outcomes and because dosage and treatment regimen are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
	
With regard to claim 44, Erickson teaches the composition may comprise racemic ketamine, the composition may comprise S-ketamine, or the composition may comprise greater than 99% of the S enantiomer of ketamine [0032].

Taken together, all this would result in the practice of the method of claims 25, 26, 43, and 44 with a reasonable expectation of success.


Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weg (US 2014/0057988 A1) in view of Erickson et al (US 2015/0196501 A1) as applied to claims 25, 26, 43, and 44 above, and further in view of Wolfgang et al (WO 2007/137227 A1).
As set forth above, the combined teachings of Weg and Erickson suggest a method of treating premenstrual dysphoric syndrome wherein the symptom is anxiety comprising ketamine in a dose and treatment regimen that renders the instantly claimed dose and treatment regimen obvious (see above 103 rejection).  The cited art does not explicitly teach that the ketamine is administered during the day and/or evening.  
th paragraph).  Wolfgang further teaches in another illustrative embodiment, the invention comprises a kit comprising one or more pharmaceutical dosage units of an anti-psychotic and one or more pharmaceutical dosage units of an antidepressant, wherein, the anti-psychotic could be taken alone during the day and with the other agent or agents in the evening.
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to treat administer the ketamine in the evening in view of the teachings of Wolfgang, thus resulting in the practice of the method of claim 42 with a reasonable expectation of success.



Claims 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weg (US 2014/0057988 A1) in view of Hashimoto et al (WO 2015/037248 A1).
Regarding claim 45, as set forth above, Weg teaches a method of treating premenstrual dysphoric syndrome wherein the symptom is anxiety.  Weg does not explicitly teach the ketamine is pure R-(-)-ketamine in the claimed amount.  

As such, since Weg teaches a method for treating premenstrual dysphoric disorder or symptom thereof; wherein the symptom is anxiety comprising administering ketamine; and since Hashimoto teaches R(-)-ketamine is useful for treating symptoms including anxiety,  ketamine is known in the art to treat mood, anxiety, and expressive symptoms and R(-)-ketamine or a pharmaceutically acceptable salt thereof can be safely used because of having less side effects found in S( + )-ketamine and RS( +/-)-ketamine, it would have been prima facie obvious to one of ordinary skill in the art to utilize R(-)-ketamine as the ketamine in the method of treating the symptom of premenstrual dysphoric disorder, anxiety, since the prior art teaches R(-)-ketamine has less side effects than S( + )-ketamine or racemic ketamine.  Moreover, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to treat utilize the doses of R(-)-ketamine taught by Hashimoto as a starting point for optimizing the amount of R(-)-ketamine  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
	Taken together, all this would result in the practice of the method of claim 45 with a reasonable expectation of success.
  Conclusion
Claims 1, 2, 6-9, 23-26, and 42-45 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628